UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 15, 2011 FNBH BANCORP, INC. (Exact name of Registrant as specified in its charter) Michigan (State or Other Jurisdiction of Incorporation) 000-25752 (Commission File No.) 38-2869722 (IRS Employer Identification No.) 101 East Grand River, Howell, Michigan (Address of Principal Executive Offices) (Zip Code) 517-546-3150 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12). £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 2.02 Results of Operations and Financial Condition Beginning on or about August 15, 2011, FNBH Bancorp, Inc. mailed a letter, together with supplemental data, to its shareholders announcing results for the second quarter ended June 30, 2011. A copy of the shareholder letter and supplemental data is attached as Exhibit 99.1 to this Form 8-K. The information in this Form 8-K and the attached Exhibit 99.1 shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Section 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Second Quarter 2011 letter to shareholders and supplemental data 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 15, 2011 FNBH BANCORP, INC. /s/ Mark Huber By: Mark Huber Its: Chief Financial Officer 3
